                                          Case 3:21-cv-04363-WHO Document 4 Filed 07/20/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT
                                   2                             NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     SHAWN DAMON BARTH,                                Case No. 21-cv-04363-WHO (PR)

                                   5
                                                         Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   6
                                                   v.

                                   7     C.S.R. DOE-1, et al.,

                                   8
                                                         Defendants.

                                   9

                                  10             After plaintiff Shawn Damon Barth filed a complaint and an incomplete application
                                  11   to proceed in forma pauperis (IFP), the Clerk sent him a notice directing him to perfect his
                                  12   IFP application or pay the filing fee. Barth has not complied with the Clerk’s Notice, nor
Northern District of California
 United States District Court




                                  13   responded in any way. Accordingly, Barth is ordered to show cause why the action
                                  14   should not be dismissed under Federal Rule of Civil Procedure 41(b) for failure to
                                  15   prosecute and for failing to comply with the Clerk’s Notice. The response to the
                                  16   order to show cause must be filed on or before August 23, 2021. No extensions of time
                                  17   will be granted. In the alternative to showing cause why this action should not be
                                  18   dismissed, Barth may avoid dismissal by paying the full filing fee of $402.00, or filing a
                                  19   complete IFP application, by August 23, 2021. Failure to file a response by August 23,
                                  20   2021, or failure to pay the full filing fee by that date, will result in the dismissal of this
                                  21   action.
                                  22             IT IS SO ORDERED.
                                  23   Dated: July 20, 2021
                                                                                           _________________________
                                  24
                                                                                           WILLIAM H. ORRICK
                                  25                                                       United States District Judge
                                  26
                                  27

                                  28
